Citation Nr: 1730881	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-26 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas 


THE ISSUE

Entitlement to a compensable disability rating for service-connected left ear hearing loss disability on an extraschedular basis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel


INTRODUCTION

The Veteran had active duty in the Army from June 2007 to March 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the case currently resides with the RO in Waco, Texas.   

In November 2014, the Board denied an increased rating for left ear hearing loss.  A June 2015 Joint Motion for Partial Remand subsequently vacated and remanded the portion of that Board decision which denied entitlement to referral for extraschedular consideration for left ear hearing loss.  The issue of compensable evaluation was not vacated, and the decision still stands. 

In August 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ), and this case has been returned for appellate consideration. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

Prior to adjudication on the merits, further development is necessary.  This appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required. 


REMAND 

The Board, for reasons explained below, regrets that it must once again remand this claim for additional development action. 

In August 2016, the Board remanded the claim, finding that the Director of Compensation Service did not discuss the symptoms of dizziness, headaches, or nausea in his February 2016 report.  Further, it was unclear whether the Veteran was claiming service connection for these symptoms as secondary to her service-connected left ear hearing loss or on a direct basis.  The remand instructions requested that the Veteran undergo an audiometric examination and physical examination by a suitably qualified examiner.  The examiner was to render an opinion as to whether the symptoms had their onset in or were related to service, and whether the symptoms were caused by or aggravated by the Veteran's service-connected hearing loss.  If the symptoms were related to the Veteran's hearing loss, the examiner was to comment on both the Veteran's functional impairment as well as the combined effects of the service-connected disabilities on the Veteran's ability to engage in any type of full-time employment. 

In an October 2016 VA hearing loss and tinnitus examination, the audiologist noted that the Veteran reported experiencing ear pain in the left ear that comes and goes and has been occurring more frequently, constant pressure in the left ear, and constant ringing in the left ear.  The Veteran also complained of ear pain in a September 2015 lay statement.  The audiologist also noted that the Veteran had denied dizziness for the past couple of years.  However, the audiologist was unable to address the Veteran's symptoms of dizziness, nausea, and headaches, referring the claim to a physician. 

In April 2017, a VA ear conditions examination was conducted.  The Veteran was diagnosed with peripheral vestibular disorder, and later service-connected for this disability in a May 2017 rating decision.  The Veteran's peripheral vestibular disorder was evaluated pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6204 (2016).  The Veteran was subsequently given the maximum rating of 30 percent, which encompasses dizziness and occasional staggering.  Id.  The examiner's opinion states that the Veteran's dizziness and noise exposure are temporally related, but fails to address the Veteran's symptoms of nausea and headaches.  The Veteran's complaint of left ear pain is also not considered.  Further, the opinion does not address the Veteran's functional impairment as well as the combined effects of the service-connected disabilities on the Veteran's ability to engage in any type of full-time employment.  On remand, the Veteran should be afforded an examination and/or addendum opinion to properly consider these symptoms.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all outstanding VA Medical Center (VAMC) records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.

2.  Then, schedule the Veteran for a VA examination and physical examination by a suitably qualified examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

With regard to the Veteran's complaints of nausea, headaches, and ear pain, the examiner should render an opinion, consistent with sound medical principles that answers the following questions: 

(a)  Is it at least as likely as not (50 percent probability or greater) that these symptoms are causally or etiologically related to the Veteran's military service. 

(b)  Is it at least as likely as not (a 50 percent probability or more) that these symptoms are either caused by or permanently aggravated by the Veteran's service-connected left ear hearing loss.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

If the examiner finds that nausea, headaches, and/or ear pain are related to the Veteran's service-connected left ear hearing loss, he/she should comment on the Veteran's functional impairment with respect to her activities of daily living and the effect on her employment (earning capacity) and daily life.  He/she should also comment on the combined effects of the service-connected disabilities (peripheral vestibular disorder, lumbosacral strain, tinnitus, and left ear hearing loss) on the Veteran's ability to engage in any type of full-time employment. 

3.  A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the benefit sought on appeal is not granted in full, the Veteran should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals





